Title: To George Washington from William Thornton, 14 February 1799
From: Thornton, William
To: Washington, George



Dear Sir
City of Washington Feby 14th 1799

I have this Morning obtained the Prices of the Boston Glass, which is of a very good quality; and, if, on enquiry, no cheaper can be had, equally good, it may be sent for at any time you will be pleased to direct. I should not have failed to make the necessary Enquiries here, but we have no Importers.
My Colleague Mr Scott has been for several Days indisposed, and incapable of meeting me. I visited him yesterday, and think him better: he will be well I hope in a few Days. Mr White is yet at Winchester.
We are affected by the news of yellow-fever still continuing at Philadelphia, and it is said some Families are removing thence. Mr [William] Craig [Craik] the Member of Congress writes that

there is no probability of obtaining any further Supply of Money from Congress. We shall push with Economy the Objects committed to our Care, and I doubt not our making ready in due time. I saw one of the Professors of the College of George Town this Morning, and I think the rooms in the new College amply sufficient for the Congress, if they should be disposed to accept the Accommodations offered by the Inhabitants of George Town. I am, dear Sir, with the greatest respect your affectionate & obedt Friend

William Thornton


Mr Law’s Family were expected last night. I delivered Mrs Washington’s Message to Mrs Peter the Day we returned. My Family join in best respects to her & Miss Custis. To the latter I have bid an eternal Adieu!
Since I closed this Mr Stoddert has written that there is a majority in the House of Reps. for Congress removg hither the next S.S. & he doubts not it will pass the Senate.

